DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment filed 03/15/2022 has been entered and fully considered. Claims 1, 3-5 and 7 are pending, of which claim 1 is currently amended. Claims 2, 6 and 8-10 are cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0309549 A1 (Luski) in view of US 2005/0245693 A1 (Bhatt) and US 2014/0370358 A1 (Hong).
Regarding claim 1, Luski discloses a lithium secondary battery (lithium-ion secondary electrochemical cell) comprising an electrode assembly in which a positive electrode, a first 
Luski does not disclose that the ion supplying compound makes up 5% by weight to 40% by weight of the polymer solid electrolyte composition. However, Luski does teach that different polymers, including the polymer having the binding functions (the ion supplying compound) may be blended to achieve a desired degree of Li ion permeation and prevention of multivalent cation passage through the membrane, enhanced stability and/or adhesiveness to the electrode [0175]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the content of the binding functions (as the ion supplying compound) in the polymer blend in order to achieve a desired degree of Li ion permeation and prevention of multivalent cation passage through the membrane, enhanced stability and/or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II. A.
Luski does not specify the content of fluorine in the polyphenylene sulfide. Bhatt however teaches that the degree of fluorination of a polymer such as poly(phenylene sulfide) [0022] can be selected to balance various factors such as properties of the polymer and processing considerations [0021], wherein fluorination of the polymer generally results in a polymer product that is more resistant to chemical degradation and more inert to most other materials [0018], and teaches bonding at least about 25 percent of the available ring positions to a fluorinated group such as a simple fluorine atom [0012]. It is noted that poly(phenylene sulfide) with 25 percent of the available ring positions bonded to a fluorine atom includes about 15% by weight of the fluorine, and with 100 percent of the available ring positions bonded to a fluorine atom includes about 42% by weight of the fluorine. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include 0.1% by weight to 45.0% by weight of the fluorine, as in Bhatt, in the polyphenylene sulfide of Luski, because it would result in a polymer product that is more resistant to chemical degradation and more inert to most other materials while balancing various factors such as properties of the polymer and processing conditions.

Regarding claim 3, Luski does not specify the weight average molecular weight of the polyphenylene sulfide. Bhatt however teaches that the properties of a fluorinated polymer such as poly(phenylene sulfide) [0022] generally are selected based on the nature of the ultimate product, wherein in general the polymer is selected to have sufficient average molecular weight, such as at least about 200 Daltons (g/mol), to provide an appropriate mechanical strength [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to select a weight average molecular weight of at least about 200 g/mol, as in Bhatt, for the polyphenylene sulfide of Luski, because it would provide an appropriate 
Regarding claims 4 and 5, Luski further discloses that the electrolyte may comprise at least one lithium salt (an ion supplying compound) such as LiPF6, LiBF4, LiClO4, LiN(SO2CF3)2, LiN(SO2C2F5)2 and/or LiC(SO2CF3)3 [0125].
Regarding claim 7, Luski further discloses that the electrolyte comprises at least one solvent such as dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate, gamma-butyrolactone, tetrahydrofuran, acetonitrile and/or N-methyl-2-pyrrolidone [0126].

Response to Arguments
Applicant’s arguments filed 03/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that using the fluorine substituted membrane only at the positive electrode interface provides improved results, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727